PER CURIAM:
The petition for writ of habeas corpus is hereby granted, but issuance of the actual writ shall be withheld for the reason that petitioner is no longer being held in secure detention under the provisions of section 39.032, Florida Statutes. We also sua sponte strike The Honorable Lawrence L. Korda as a named respondent, and substitute as the proper party respondent Ron Fryer, Superintendent of the Broward Regional Juvenile Detention Center.
The trial judge in this case' suggested the possibility that this court might invite petitioner to bring suit against him for denying petitioner’s right to release. While not inviting this result, we have already advised this trial judge of this very possibility in J.F. v. Johnson, 543 So.2d 471 (Fla. 4th DCA 1989), and in yet another case we have pending before us where the same trial judge has again refused to acknowledge the constraints of the governing laws. Continued and intentional disregard of the governing statutes by this trial judge will certainly invite harm to the trial judge, as well as to the reputation of our courts and judicial system.
LETTS, DELL and GARRETT, JJ., concur.